THIS is a workmen's compensation case in which the district court entered its judgment vacating and setting aside an award of the Industrial Commission. To review this judgment Joe Gregorich, Jr., and the Industrial Commission of Colorado have sued out a writ of error.
The writ was issued on October 15, 1945, and, upon motion of plaintiffs in error, the time within which to file their brief was extended until November 15, 1945. The brief of defendants in error was filed December 7, 1945, within the time of an extension granted by our court, and in the brief of defendants in error there is objection to our consideration of the case, based upon the failure of plaintiffs in error to comply with the provisions of Rule 111 (f), R.C.P. Colo., in that no specification of points was filed at or before the time of the filing of their brief.
Rule 111 (f) reads: "No assignments of error, assignments of cross error or formal joinder in error shall be required. Plaintiff in error shall file a 'Specification of Points' upon which he relies for reversal of the judgment and a defendant in error may file a 'Cross-Specification of Points' upon which he relies for reversal or modification of the judgment. Each such specification shall set out separately and particularly each point relied upon and shall be filed at or before the time of thefiling of the brief of the party filing the specification
and it may be a separate paper or may be included in the brief of such party, in which case it shall be separate from the remainder thereof. Counsel will be confinedto the points so specified but the court may in its discretion notice any error appearing of record. * * * " (Italics ours) *Page 483 
Under this rule, a specification of points should have been filed not later than November 15, 1945, when the brief of plaintiffs in error was due, but was not filed until December 20, 1945, after an objection to the filing thereof had been made.
Claimant's injury occurred on March 31, 1941. His claim was not filed with the Industrial Commission until January 8, 1945. Notwithstanding that some medical attention was given claimant by his employer's physician immediately after the accident, it will be noted that the General Assembly enacted a statute effective within three weeks from the date of the accident which provided that this medical service should not extend the time for filing claims. In view of the staleness of claimant's demand and the doubtful propriety of its late presentation, there is nothing herein appearing to appeal to the court's discretion for waiving the provisions of Rule 111 (f).
Accordingly, the objection is sustained and the writ of error dismissed.
MR. JUSTICE BAKKE dissents.